ORDER

PER CURIAM.
Lucky Bill Miner (“Movant”) appeals the order denying, without an evidentiary hearing, his Rule 29.15 motion to vacate, set aside, or correct judgment and sentence. Movant asserts the motion court clearly erred in denying his motion without an evidentiary hearing as Movant was deprived of his constitutional right to effective assistance of counsel when trial counsel failed to move to sever his trial from that of his co-defendant.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).